FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 21, 2021

                                    No. 04-20-00333-CR

                                     Zohair AHMED,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR2128A
                          Honorable Jennifer Pena, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before August 20, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court